 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 67 
In the House of Representatives, U. S.,

March 11, 2009
 
RESOLUTION 
Recognizing and commending the National Aeronautics and Space Administration (NASA), the Jet Propulsion Laboratory (JPL), and Cornell University for the success of the Mars Exploration Rovers, Spirit and Opportunity, on the 5th anniversary of the Rovers’ successful landing. 
 
 
Whereas the Mars Exploration Rovers Spirit and Opportunity successfully landed on Mars on January 3, 2004, and January 24, 2004, respectively, on missions to search for evidence indicating that Mars once held conditions hospitable to life; 
Whereas NASA’s Jet Propulsion Laboratory (JPL), managed by the California Institute of Technology (Caltech), designed and built the Rovers, Spirit and Opportunity; 
Whereas Cornell University led the development of advanced scientific instruments carried by the 2 Rovers, and continues to play a leading role in the operation of the 2 Rovers and the processing and analysis of the images and other data sent back to Earth; 
Whereas the Rovers relayed over a quarter million images taken from the surface of Mars; 
Whereas studies conducted by the Rovers have indicated that early Mars was characterized by impacts, explosive volcanoes, and subsurface water; 
Whereas each Rover has discovered geological evidence of ancient Martian environments where habitable conditions may have existed; 
Whereas the Rovers have explored over 21 kilometers of Martian terrain, climbed Martian hills, descended deep into large craters, survived dust storms, and endured 3 cold, dark Martian winters; and 
Whereas Spirit and Opportunity will have passed 5 years of successful operation on the surface of Mars on January 3, 2009, and January 24, 2009, respectively, far exceeding the original 90-Martian day mission requirement by a factor of 20, and are continuing their missions of surface exploration and scientific discovery: Now therefore be it  
 
That the House of Representatives— 
(1)commends the engineers, scientists, and technicians of the Jet Propulsion Laboratory and Cornell University for their successful execution and continued operation of the Mars Exploration Rovers, Spirit and Opportunity; and 
(2)recognizes the success and significant scientific contributions of NASA’s Mars Exploration Rovers. 
 
Lorraine C. Miller,Clerk.
